UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
TIANJIN PORT FREE TRADE ZONE
INTERNATIONAL TRADE SERVICE CO., LTD.,

                            Petitioner,            MEMORANDUM & ORDER
                                                   17-CV-4130(JS)(AYS)
           -against–

TIANCHENG CHEMPHARM, INC. USA,

                         Respondent.
-------------------------------------X
APPEARANCES
For Petitioner:     Eric Brent Porter, Esq.
                    White & Williams LLP
                    7 Times Square, Suite 2900
                    New York, New York 10036

For Respondent:        Hui Chen, Esq.
                       Law Offices of Hui Chen PC
                       136-20 38th Avenue, Suite 9E
                       Flushing, New York 11354

SEYBERT, District Judge:

           Before the Court is petitioner Tianjin Port Free Trade

Zone   International   Trade   Service    Co.,   Ltd.’s   (“Petitioner”)

application for attorneys’ fees and costs.           (Mot., D.E. 37.)

Respondent Tiancheng Chempharm, Inc. USA (“Respondent”) has not

opposed the motion.       Petitioner’s motion is GRANTED for the

following reasons.




                                   

                                                                DISCUSSION1

                             Petitioner seeks attorneys’ fees and litigation costs in

connection with its successful petition to confirm an arbitration

award.                     “Where a party ‘refuses to abide by an arbitrator’s

decision without justification, attorney’s fees and costs may

properly be awarded.’”                                         Local 807 Labor-Mgmt. Health & Pension

Funds v. Showtime on the Piers, LLC, No. 18-CV-3642, 2019 WL

440641, at *4 (E.D.N.Y. Jan. 14, 2019) (quoting Int’l Chem. Workers

Union, Local No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d

Cir. 1985)) (citations omitted), R&R adopted, 2019 WL 438476

(E.D.N.Y. Feb. 4, 2019).                                         “To that end, courts in the Second

Circuit have held that a ‘[f]ailure to appear at arbitration or

the confirmation hearing may result in a grant of attorneys’ fees

on equitable grounds.’”                                          Trustees of Empire State Carpenters

Annuity v. Baroco Contracting Corp., No. 15-CV-5690, 2016 WL

2893239, at *4 (E.D.N.Y. Apr. 19, 2016) (quoting N.Y. City Dist.

Council of Carpenters Pension Fund v. Brookside Contracting Co.,

Inc., No. 07-CV-2583, 2007 WL 3407065, at *2 (S.D.N.Y. Nov. 14,




1 Familiarity with the Court’s May 30, 2018 Memorandum and Order
denying Respondent’s motion to dismiss and granting Petitioner’s
petition to confirm the arbitration award, (see Tianjin v.
Tiancheng, No. 17-CV-4130, 2018 WL 2436990 (E.D.N.Y. May 30,
2018) (the “2018 Order”), and the Second Circuit’s June 4, 2019
Summary Order affirming the 2018 Order, Tianjin v. Tiancheng,
771 F. App’x 36 (2d Cir. 2019) (the “Summary Order”), is
assumed. The Court will discuss only those facts relevant to
Petitioner’s fee application.
                                                                     2

2007)) (alteration in original), R&R adopted, 2016 WL 2889007

(E.D.N.Y. May 17, 2016).

          Here, Respondent “did not appear at the arbitration nor

did it offer any reason for its nonappearance.”     2018 Order, 2018

WL 2436990, at *2.    However, Respondent eventually appeared in

this action and moved to dismiss Petitioner’s Petition to confirm

the arbitration award.   Id. at *2-3.

          In the 2018 Order, the Court found that “none of the

grounds for dismissal [of the Petition] raised by [Respondent] [ ]

ha[d] any merit.”   Id. at *5.   First, as to Respondent’s argument

that it was not properly served during the underlying arbitration

proceeding, the Court found that the China International Economic

and Trade Arbitration Commission (“CIETAC”) “provided [Respondent]

with the opportunity to participate in the arbitration in a

meaningful manner,” but that Respondent “simply chose not to

participate in the arbitration proceedings.”      Id. at *1 n.1, *4.

In the Summary Order, the Second Circuit found that the Court “did

not err in holding that [Respondent] had adequate notice of the

arbitration.”   Summary Order, 771 F. App’x at 37.

          Second, as to whether the sales contract at issue was a

forgery, the Court noted that since Respondent “did not participate

in the underlying arbitration,” “it did not raise the issue of

whether the Sales Contract is fraudulent to the arbitrators, as it

was required to do at that time.”     2018 Order, 2018 WL 2436990, at

                                  3

*5.   Thus, Respondent “forfeited the issue and c[ould ]not raise

it [ ] as a defense to enforcement of the Award.”           Id.    The Second

Circuit agreed “that [Respondent] forfeited that the argument the

contract is fraudulent by not raising it as a defense in the

arbitration itself.”       Summary Order, 771 F. App’x at 37.

             Third, as to whether Petitioner did not attempt to

amicably settle the dispute prior to commencing arbitration, the

Court highlighted CIETAC’s finding that Petitioner “did attempt to

settle   its     dispute     with   [Respondent]     before        commencing

arbitration,” but that Respondent “failed to cooperate.”                 2018

Order, 2018 WL 2436990, at *5.           Further, the Court noted that

Respondent’s     second    and   third   arguments   were    fundamentally

inconsistent: “While [Respondent] first argues that the Sales

Contract is a forgery, it then goes on to assert that [Petitioner]

failed to fulfill its obligation under the purportedly fraudulent

Sales Contract to amicably settle any dispute prior to commencing

arbitration.”    Id. at *4 n.3.     The Second Circuit deemed the third

argument to be abandoned on appeal.        Summary Order, 771 F. App’x

at 37 n.1.

             Fourth, as to whether the CIETAC was in collusion with

Petitioner and could not “be trusted,” the Court noted that even

if it “[p]ut[ ] aside the incredulity of [Respondent’s] argument,”

it would not consider the argument because Respondent improperly

raised it for the first time in its reply papers.                 2018 Order,

                                     4

2018 WL 2436990, at *5 (internal quotation marks and citations

omitted).     Respondent did not raise this argument on appeal.

              Therefore, in the 2018 Order, the Court concluded that

“[s]ince      Respondent     cannot     offer        any     viable       defenses       to

enforcement of the Award, the Court hereby GRANTS Petitioner’s

Petition to Confirm Arbitration Award.”                    Id.     On July 19, 2018,

the Court entered judgment, (J., D.E. 36), and on June 4, 2019,

the Second Circuit affirmed the Court’s judgment, Summary Order,

771 F. App’x at 37.

              Considering    Respondent’s          failure       to     appear    at    the

arbitration,     together    with     the    unavailing          arguments       that   the

2018 Order addressed, the Court concludes that Respondent refused

to    abide     by   the     arbitration           panel’s       decision        “without

justification.”      See Showtime on the Piers, LLC, 2019 WL 440641,

at *4.     Thus, Petitioner is entitled to an award of attorneys’

fees and costs.      See Baroco Contracting Corp., 2016 WL 2893239, at

*4.

              “[P]etitioners     bear        the     burden        of     proving       the

reasonableness of the fees sought.”                 Showtime on the Piers, LLC,

2019 WL 440641, at *4 (citing Savoie v. Merchs. Bank, 166 F.3d

456, 463 (2d Cir. 1999)).            In considering a fee application, the

Court    must    determine     the     presumptively         reasonable          fee,    or

lodestar, which “is the product of the number of hours reasonably

expended on the litigation and a reasonable hourly rate.”                          Id. at

                                         5

*4 & n.6 (citing Arbor Hill Concerned Citizens Neighborhood Ass’n

v. Cty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008)).

                             “For purposes of the lodestar, ‘[a] reasonable [hourly]

rate is the rate that a reasonable, paying client would be willing

to pay.’”                            Baroco Contracting Corp., 2016 WL 2893239, at *5

(quoting Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 189

(E.D.N.Y. 2014)) (alterations in original).                                         “Courts in the Second

Circuit adhere to the forum rule, ‘which states that a district

court should generally use the prevailing hourly rates in the

district where it sits.’” Id. (quoting Joseph v. HDMJ Rest., Inc.,

970 F. Supp. 2d 131, 155 (E.D.N.Y. 2013)).                                          “[T]he Second Circuit

also instructed district courts to consider the factors set forth

in Johnson v. Ga. Highway Express Inc., 488 F.2d 714 (5th Cir.

1974, abrogated on other grounds by Blanchard v. Bergeron, 489

U.S. 87 (1989).”2                                              Bonded Waterproofing Serv., Inc., 2018 WL



2   The Johnson factors are:

                             (1) the time and labor required; (2) the
                             novelty and difficulty of the questions;
                             (3) the level of skill required to perform the
                             legal service properly; (4) the preclusion of
                             employment by the attorney due to acceptance
                             of the case; (5) the attorney’s customary
                             hourly rate; (6) whether the fee is fixed or
                             contingent; (7) the time limitations imposed
                             by the client or the circumstances; (8) the
                             amount involved in the case and the results
                             obtained; (9) the experience, reputation, and
                             ability    of    the    attorneys;    (10) the
                             “undesirability” of the case; (11) the nature
                             and length of the professional relationship
                                                                         6

6173439, at *5 (citing Arbor Hill, 522 F.3d at 190).                                                Courts in

this district “award hourly rates ranging from $200 to $450 per

hour for partners, $100 to $300 per hour for associates, and $70

to $100 per hour for paralegals.”                                            Baroco Contracting Corp., 2016

WL 2893239, at *5 (citing Ferrara v. CMR Contracting LLC, 848 F.

Supp. 2d 304, 313 (E.D.N.Y. 2012)).

                             According to the Fiddler Declaration, dated August 13,

2018 and submitted in support of Petitioner’s application for

attorneys’ fees, partner Gary P. Biehn (“Biehn”), partner Thomas

B. Fiddler (“Fiddler”), associate Eric B. Porter (“Porter”), and

paralegal                       Kelcey                 C.      Wells   (“Wells”)   worked   on   this   matter.

(Fiddler Decl., D.E. 37-2, ¶ 3.)

                             Biehn is the chair of White and Williams LLP’s (the

“Firm”) international and China business practice groups, and as

of the date of the Fiddler Declaration, he had been practicing law

for approximately thirty-five years.                                           He has extensive experience

representing domestic and international clients across a wide

range of business matters.                                             He billed at the rates of $625 per

hour in 2017 and $645 per hour in 2018.                                            (Fiddler Decl. ¶ 4.)



                             with the client; and (12) awards in similar
                             cases.

Trustees of Ne. Carpenters Health, Pension, Annuity,
Apprenticeship & Labor Mgmt. Cooperation Funds v. Bonded
Waterproofing Serv., Inc., No. 17-CV-3896, 2018 WL 6173439,
at *5 (E.D.N.Y. Nov. 26, 2018) (quoting Arbor Hill, 522 F.3d
at 186 n.3).
                                                                         7

                Fiddler is the vice chair of the Firm’s commercial

litigation practice group, and as of the date of his Declaration,

he    had     been    practicing     law   for    twenty-eight      years.     He   has

extensive experience representing clients in business disputes.

He billed at the rates of $555 per hour in 2017 and $570 per hour

in 2018.        (Fiddler Decl. ¶ 5.)

                Porter is a senior litigation associate who graduated

from Temple Law School in 2007.                  As of the date of the Fiddler

Declaration, he had been practicing law for eleven years, with

litigation experience gained at the Firm and as an Assistant

Corporation          Counsel   for   the   City       of   New   York.   The   Fiddler

Declaration does not discuss his typical areas of practice.                          He

billed at the rates of $370 per hour in 2017 and $385 per hour in

2018.        (Fiddler Decl. ¶ 6.)

                Wells is a paralegal and billed at the rate of $225 per

hour.        (Fiddler Decl. ¶¶ 3, 14.)          The Fiddler Declaration gives no

information about Wells’ background and qualifications.

                Petitioner seeks a total of $43,386.50 in attorneys’

fees for the work of these individuals, (Fee Br., D.E. 37-1, at

5), broken down as follows:

    Biller     2017  2017      2017 Fee         2018  2018 2018          Requested
               Hours Rate                       Hours Rate Fee           Fee
    Biehn      3.7   $625      $2,312.50        1.4   $645 $903          $3,215.50

    Fiddler 16.9        $555   $9,379.50        6.7        $570 $3,819   $13,198.50



                                            8

    Porter    36.4    $370     $13,468         34.2     $385 $13,167 $26,635

    Wells     1.5     $225     $337.50         N/A      N/A    N/A       $337.50


(Fiddler Decl. ¶ 14.)

              Petitioner advances the conclusory argument that “[t]he

hourly       rates   charged     for     each    attorney       are . . . standard,

reasonable rates based upon the experience level of each attorney.”

(Fee Br. at 5.)            It cites no caselaw supporting an award of the

amount of fees it requests, which is based on hourly rates that

far surpass those that courts in this district award.                      The Court

does not view this as a case of great complexity, and Petitioner

does not argue that the matter involved novel or difficult issues,

that a high level of expertise was required, or any other relevant

factor that could justify counsels’ hourly rates.

              Considering the prevailing hourly rates in this district

and the factors set forth in Arbor Hill and Johnson, the Court

finds that the requested hourly rates are excessive.                       The Court

concludes      in    its    discretion    that       given    their   experience   and

relevant areas of expertise, Biehn’s and Fiddler’s time shall be

compensated at the rate of $375 per hour; given his position as an

associate with general litigation experience, Porter’s time shall

be compensated at the rate of $225 per hour; and given the lack of

information about Wells, her time will be compensated at $75 per

hour.


                                           9

            Petitioner also bears the burden of establishing that

the number of hours for which it seeks compensation is reasonable.

Bonded Waterproofing Serv., Inc., 2018 WL 6173439, at *6 (citation

omitted).   Fee-award applications “‘should generally be documented

by contemporaneously created time records that specify, for each

attorney, the date, the hours expended, and the nature of the work

done.’”   Id. (quoting Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173

(2d Cir. 1998)).      “‘Hours that are excessive, redundant, or

otherwise unnecessary, are to be excluded, and in dealing with

such surplusage, the court has discretion simply to deduct a

reasonable percentage of the number of hours claimed as a practical

means of trimming fat from a fee application.’”       Id. (quoting

Kirsch, 148 F.3d at 173) (internal quotation marks and citations

omitted).

            Petitioner submitted copies of invoices--which Fiddler

avers contain contemporaneous time records--sent by the Firm to

Petitioner, each of which clearly describes the work performed,

the time spent on the matter, the initials of the professional who

provided services, and the date the services were performed.

(Fiddler Decl. ¶¶ 7-10, 11-13; Invoices, Fiddler Decl. Exs. A-D,

D.E. 37-3 to 37-6.)    The Court finds that these invoices satisfy

the contemporaneous-records requirement. See Bonded Waterproofing

Serv., Inc., 2018 WL 6173439, at *7.



                                 10

                  Petitioner seeks compensation for 100.8 hours of billed

time.       The Court finds that the bulk of the hours billed are

reasonable, considering (1) that Petitioner’s fee application is

unopposed,         (2) the    descriptions       of    the   tasks   performed,       and

(3) that many of the hours billed were necessitated by Respondent-

-its initial default (and Petitioner’s filing of a motion for entry

of    a    default     judgment),    its    late      appearance     (and   litigation

surrounding its request to file a late response), and its filing

of a motion to dismiss that the Court found to lack any merit (and

Petitioner’s opposition, then sur-reply in response to arguments

raised for the first time in Respondent’s reply brief).                       However,

the       Court    will    reduce   the    hours      billed    by   ten    percent    to

accommodate for inefficiencies (e.g., billing an attorney’s full

hourly rate for travel to the courthouse and billing five hours in

connection          with   Respondent’s     pre-motion         conference    request).

(Invoice, D.E. 37-5, at ECF p. 3.)

                  Considering the above, the Court calculates the lodestar

figure to be $24,067.50, broken down as follows:




                                            11

            Biller      Hours  Revised Revised Revised
                        Billed Hours   Rate    Fee
            Biehn       5.1    4.6     $375    $1,725

            Fiddler 23.6          21.2        $375      $7,950

            Porter      70.6      63.5        $225      $14,287.50

            Wells       1.5       1.4         $75       $105

            Total       100.8     90.7                  $24,067.50


           In addition to attorneys’ fees, Petitioner requests

costs of $405.20 in connection with paying the Court’s filing fee.

(Fiddler Decl. ¶ 15.)          “[C]ourts in this district allow for the

recovery of service and filing fees in arbitration confirmation

proceedings.”     Baroco Contracting Corp., 2016 WL 2893239, at *5

(citations omitted).         One of the Firm’s invoices reflects payment

of the requested costs, and the Court awards Petitioner $405.20.

(Invoice, D.E. 37-4, at ECF p. 2.)

                                   CONCLUSION

           For    the    foregoing      reasons,     Petitioner’s    motion    for

attorneys’ fees and costs (D.E. 37) is GRANTED, and Petitioner is

awarded   the    sum    of    $24,472.70,     consisting    of    $24,067.50   in

attorneys’ fees and $405.20 in litigation costs.                 The Clerk of the

Court is directed to enter judgment accordingly.

                                              SO ORDERED.

                                              /s/ JOANNA SEYBERT______
Dated: September   30 , 2019                  Joanna Seybert, U.S.D.J.
       Central Islip, New York

                                         12

